Name: Commission Regulation (EC) No 46/94 of 11 January 1994 adopting interim protective measures on applications for STM licences in the beef and veal sector submitted for trade with Spain from 11 January 1994
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 1 . 94No L 8/ 12 Official Journal of the European Communities COMMISSION REGULATION (EC) No 46/94 of 11 January 1994 adopting interim protective measures on applications for STM licences in the beef and veal sector submitted for trade with Spain from 11 January 1994 applied for are likely to bring about a serious disturbance of the market for live animals ; whereas any further issuing of STM licences for the products in question should be suspended by way of an interim protective measure from 11 January 1994, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Articles 85 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 1112/93 of 6 May 1993 laying down detailed rules for the application of the supplementary trade mechanism in the beef and veal sector between the Community as constituted at 31 December 1985 and Spain and Portugal and repealing Regulations (EEC) No 3810/91 and (EEC) No 3829/92 ('), as last amended by Regulation (EC) No 3437/93 (2), set the indicative ceilings applicable in the beef and veal sector and the maximum quantities for which STM licences may be issued in January and February 1994 ; Whereas Article 85 (1 ) of the Act of Accession makes provision for the Commission to take the interim protec ­ tive measures necessary if the indicative ceiling for the year in course or part of it is reached or exceeded ; Whereas an examination of licence application lodged from 3 to 11 January 1994 shows that the quantities Article 1 For live animals of the bovine species, other than purebred breeding animals and animals for bullfights, the issuing of STM licences in response to applications submitted from 11 January 1994 onwards is suspended for the time being. Article 2 This Regulation shall enter into force on 12 January 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 January 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 113, 7. 5. 1993, p. 10 . 2 OJ No L 314, 16 . 12 . 1993, p. 15.